In a proceeding pursuant to Social Services Law § 384-b to terminate the mother’s parental rights on the ground of permanent neglect, the mother appeals from an order of the Family Court, Orange County (Bivona, J.), dated July 8, 2009, which, after a violation hearing, revoked a suspended judgment dated February 2, 2009, upon a determination that she violated the terms and conditions thereof and, after a dispositional hearing, terminated her parental rights.
Ordered that the order is affirmed, without costs and disbursements.
The Family Court properly determined that the mother violated the terms of the suspended judgment (see Matter of Amber AA., 301 AD2d 694 [2003]; Matter of Jonathan P., 283 AD2d 675, 676 [2001]; Matter of Kaleb U., 280 AD2d 710, 712 [2001]). Moreover, the Family Court properly determined that termination of the mother’s parental rights was in the child’s best interests (see Matter of Shawna DD., 289 AD2d 892, 894 [2001]; Matter of Kenneth A., 206 AD2d 602, 604 [1994]). Covello, J.P., Balkin, Leventhal and Hall, JJ., concur.